Exhibit JACKSONVILLE SAVINGS BANK AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Agreement is made effective as of the 17th day of March 2009, by and between Jacksonville Savings Bank (the “Bank”), an Illinois chartered savings institution, with its principal administrative office at 1211 West Morton Avenue, Jacksonville, Illinois 62650-2000 and Andrew F. Applebee (“Executive”).Any reference to “Company” herein shall mean Jacksonville Bancorp, Inc. or any successor thereto. WHEREAS, Executive has been employed by the Bank since 1976 and is presently serving as its Chairman of the Board pursuant to an employment agreement between the Bank and the Executive entered into as of January 1, 2004 (the “Employment Agreement”); and WHEREAS, the Bank desires to amend and restate the Employment Agreement in order to make changes to comply with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the final regulations issued thereunder in April 2007; and WHEREAS, the Bank wishes to retain the services of Executive as an employee of the Bank for the period provided in this Agreement; and NOW, THEREFORE, in consideration of the mutual covenants herein contained, and upon the other terms and conditions hereinafter provided, the parties hereby agree as follows: 1.POSITION AND RESPONSIBILITIES During the period of his employment hereunder, Executive agrees to serve as Chairman of the Board of the Bank.During said period, Executive also agrees to serve, if elected, as an officer and director of any subsidiary or affiliate of the Bank.Failure to reappoint Executive as Chairman of the Board without the consent of Executive during the term of this Agreement shall constitute a breach of this Agreement. 2.TERMS AND DUTIES (a)The period of Executive’s employment under this Agreement shall begin as of the date first above written and shall continue for a period of thirty-six (36) full calendar months thereafter, provided that all changes intended to comply with
